FOR PUBLICATION
ATTORNEY FOR APPELLANTS:                       ATTORNEYS FOR APPELLEES:

CARL PAUL LAMB                                 SCOTT P. WHONSETLER
Carl Lamb and Associates                       JAMES N. MARTIN, JR.
Bloomington, Indiana                           Whonsetler & Johnson, PLLC
                                               Louisville, Kentucky

                                               ROBERT G. ZEIGLER
                                               JENNIFER A. PADGETT
                                               Zeigler Cohen & Koch
                                               Indianapolis, Indiana
                                                                    Nov 20 2013, 10:04 am

                             IN THE
                   COURT OF APPEALS OF INDIANA

THOMAS HAGGERTY AND,                           )
CATHY HAGGERTY,                                )
                                               )
      Appellants/Cross-Appellees,              )
                                               )
             vs.                               )    No. 53A01-1210-CT-472
                                               )
ANONYMOUS PARTY 1,                             )
                                               )
      Appellee,                                )
                                               )
ANONYMOUS PARTY 2, AND                         )
ANONYMOUS PARTY 3,                             )
                                               )
      Appellees/Cross-Appellants.              )


                   APPEAL FROM THE MONROE CIRCUIT COURT
                        The Honorable Frances G. Hill, Judge
                           Cause No. 53C06-1001-CT-177


                                    November 20, 2013

                           OPINION - FOR PUBLICATION
VAIDIK, Judge
                                     Case Summary

       In the winter of 2008, pawn-shop owner Thomas Haggerty was hospitalized for

complications related to his alcoholism. Immediately after his release from the hospital,

he traveled to a treatment facility in Indianapolis, but he became agitated when

professionals there recommended in-patient treatment.          He refused treatment and

informed staff and security officers that he would walk back to his home in Bloomington,

despite the fact that it was nighttime and the temperature was well below freezing.

Security officers took him to a nearby medical facility, where he was detained and

evaluated. He was treated and released four days later.

       Thomas and his wife Cathy (collectively, “the Haggertys”) later filed a proposed

medical-malpractice complaint against three parties (“the anonymous parties”) involved

in Thomas’s detention. The Haggertys also filed an action against the same parties in

Monroe Circuit Court. The anonymous parties filed motions for summary judgment,

arguing that they were immune from liability under Indiana law. The trial court granted

summary judgment for the first anonymous party, AP1, but denied the joint summary-

judgment motion of the remaining parties, AP2 and AP3. The Haggertys appealed the

grant of summary judgment. AP2 and AP3 filed a belated motion to certify the trial

court’s order for interlocutory appeal. The trial court granted the belated motion, and this

Court accepted jurisdiction over the combined appeal.

       The parties make a number of arguments on appeal.            The main arguments,

however, pertain to jurisdiction and immunity. The Haggertys argue that the trial court

did not have jurisdiction to rule on the issue of immunity because that issue was reserved


                                             2
for the medical review panel. They also argue that none of the anonymous parties are

entitled to immunity under Indiana law because they violated Thomas’s personal or civil

rights.

          We conclude that the trial court had jurisdiction to rule on the issue of immunity

because it is an affirmative defense. We also conclude that the Haggertys’ suit against

the anonymous parties is barred by statutory immunity. We affirm the trial court’s grant

of summary judgment, on immunity grounds, to AP1. We conclude that there is no

genuine issue of material fact as to whether immunity also applies to AP2 and AP3; thus,

we reverse the trial court’s denial of their motion for summary judgment. We affirm in

part and reverse in part.

                               Facts and Procedural History

          Thomas Haggerty, a pawn-shop owner living in Bloomington, Indiana, has a long

history of alcohol abuse. By age fifty-eight, Thomas consumed twelve beers and a liter

of vodka daily.      One day in January 2008, Thomas was hospitalized after he lost

consciousness at his home. Doctors at a local hospital determined that Thomas had

experienced a grand-mal seizure.

          Thomas was hospitalized for ten days. During this time he was treated for alcohol

withdrawal and severe anemia caused by his alcoholism. Thomas was also treated in the

hospital’s Behavioral Care Unit for other alcohol-related complications. On Wednesday,

January 31, Thomas was discharged.            The plan was that Thomas would travel

immediately to AP1, a facility in Indianapolis, to receive treatment for his alcoholism.




                                              3
       On the day he was discharged, Cathy drove Thomas to AP1. When they arrived

that evening, Thomas was upset to learn that he needed in-patient treatment. He became

uncooperative and walked out of AP1.            Although the temperature was about eight

degrees, Thomas proclaimed he would walk from Indianapolis to his home in

Bloomington, a distance of approximately fifty miles.

       AP1 called security officers at AP2, a nearby medical facility, and told them that

Thomas had left the facility against medical advice and was threatening to walk to

Bloomington. AP2’s security officers found Thomas walking along a nearby road and

stopped to speak to him. Cathy arrived and told the officers that Thomas had a history of

alcohol abuse and was supposed to be receiving in-patient treatment for his alcoholism at

AP1. Thomas refused to return to the facility and insisted he would walk home. AP2’s

security officers restrained Thomas and took him to AP2.

       After Thomas arrived at AP2, a doctor completed an application for emergency

detention. In the application, the doctor noted that Thomas had a psychiatric disorder,

was an alcoholic, and posed a danger to himself because he was threatening to walk to

Bloomington. The doctor also indicated his belief that if Thomas was not restrained, he

would kill himself. Appellants’ Confidential App. p. 211-12. Thomas was admitted to

AP2 for treatment.

       Other AP2 doctors and medical personnel evaluated Thomas. Every evaluation

indicated that Thomas was suffering from a number of alcohol-related complications.1

The evaluations were conflicting, however, as to Thomas’s suicide risk—an inpatient

       1
         Thomas was primarily diagnosed with liver disease with encephalopathy, suspected cirrhosis
and hepatomegaly, chronic alcohol dependence, suspected alcohol-withdrawal seizure, confusion,
hypertension, hypokalemia, and severe anemia. See Appellants’ Confidential App. p. 208.
                                                4
suicide evaluation stated that Thomas had no suicidal ideation, but a daily flow sheet

noted that Thomas posed a moderate suicide risk. See Appellants’ Confidential App. p.

298, 301.

       Thomas was released on Tuesday, February 5. He received additional treatment at

AP1 before returning to his home in Bloomington.

       The Haggertys filed a proposed complaint for medical malpractice in 2010. AP1,

AP2, and AP3—a corporate entity related to AP2—were named as defendants in the

proposed complaint.2 The Haggertys also filed an action against the same parties in

Monroe Circuit Court. AP1 filed a motion for preliminary determination of law for

summary judgment.         AP2 and AP3 likewise filed a joint motion for preliminary

determination for summary judgment. All three anonymous parties argued that they were

immune from liability under Indiana Code section 12-26-2-6, which grants immunity to

those who assist or participate in proceedings for an individual’s detention or

commitment.

       The Haggertys filed a brief in opposition to the summary-judgment motions.3

They designated eleven exhibits as evidence.             These exhibits included portions of

Thomas’s medical records, the application for emergency detention, and other medical

documents. The Haggertys did not designate any affidavits. Weeks later, the Haggertys

sought to amend their designated evidence to add affidavits of Thomas and Cathy, their

       2
           A health-care provider must be identified in a summons to effect service, but must
remain anonymous during the pendency of the medical review panel proceedings in a complaint filed in
state court. See Ind. Code § 34-18-8-7; Hubbard v. Columbia Women’s Hosp. of Indianapolis, 807
N.E.2d 45, 60, n.2 (Ind. Ct. App. 2004), reh’g denied.
       3
         Though properly captioned as motions for preliminary determination of law for summary
judgment, we refer to them as summary-judgment motions for simplicity.
                                                 5
amended proposed complaint, and three additional portions of Thomas’s medical records.

The anonymous parties objected to the Haggertys’ motion to amend their designated

evidence.

      After hearing oral argument, the trial court issued an order on the pending

motions. See Appellants’ App. p. 133. The trial court granted the Haggertys’ motion to

amend their designated evidence. The court also concluded that it had jurisdiction to

preliminarily determine the issue of immunity. It determined that there was no genuine

issue of material fact that AP1 was immune and granted AP1’s summary-judgment

motion. Id. However, it concluded that there was a genuine issue of material fact

regarding AP2 and AP3’s immunity, so it denied summary judgment as to AP2 and AP3.

Id.

      The Haggertys filed a motion to correct error, and AP2 and AP3 filed a motion to

reconsider. The trial court denied both motions. The Haggertys filed notice of appeal.

AP2 and AP3 later filed a belated motion requesting certification of the court’s order for

interlocutory appeal. AP2 and AP3 sought to join the Haggertys’ pending appeal against

AP1, which involved the same issues raised by AP2 and AP3 in their motion for

summary judgment. The trial court granted the belated motion for certification, and this

Court accepted jurisdiction over the combined appeal.

                                Discussion and Decision

                                       I. Jurisdiction

      The Haggertys first challenge the trial court’s authority to preliminarily determine

the issue of immunity.


                                            6
        A trial court’s jurisdiction to intervene in the workings of a medical review panel

through a motion for preliminary determination of law is governed by Indiana Code

section 34-18-11-1. In relevant part, the Section provides that:

        (a) A court having jurisdiction over the subject matter and the parties to a
            proposed complaint filed with the commissioner under this article may,
            upon the filing of a copy of the proposed complaint and a written
            motion under this chapter, do one (1) or both of the following:

                  (1) preliminarily determine an affirmative defense or issue of law or
                      fact that may be preliminarily determined under the Indiana
                      Rules of Procedure; or

                  (2) compel discovery in accordance with the Indiana Rules of
                      Procedure.

        (b) The court has no jurisdiction to rule preliminarily upon any affirmative
            defense or issue of law or fact reserved for written opinion by the
            medical review panel under IC 34-18-10-22(b)(1), IC 34-18-10-
            22(b)(2), and IC 34-18-10-22(b)(4).

In Griffith v. Jones, our Supreme Court consulted the Indiana Trial Rules and defined

trial courts’ jurisdiction in this context explicitly:

        Our review of the rules reveals that Trial Rule 8(C) contains a listing of
        affirmative defenses, Trial Rule 12(B) and (C) sets forth a listing of matters
        which can be preliminarily determined by motion, and Trial Rules
        26 through 37, inclusively, contain the discovery rules. We hold that
        Indiana Code section 16-9.5-10-1 specifically limits the power of the trial
        courts of this State to preliminarily determining affirmative defenses under
        [the] Trial Rules, deciding issues of law or fact that may be preliminarily
        determined under Trial Rule 12(D), and compelling discovery pursuant
        to Trial Rules 26 through 37, inclusively.

602 N.E.2d 107, 110 (Ind. 1992) (emphasis added).4




        4
            Griffith references Indiana Code section 16-9.5-10-1, the predecessor statute to Section 34-18-
11-1.
                                                     7
        Thus, under Griffith, trial courts may preliminarily determine affirmative defenses

in medical-malpractice cases. Indiana Trial Rule 8(C), which sets forth affirmative

defenses, does not specifically refer to immunity; it provides that “a responsive pleading

shall set forth affirmatively and carry the burden of proving: [list of defenses] and any

other matter constituting an avoidance, matter of abatement, or affirmative defense.” The

list of affirmative defenses found in the rule is not exhaustive. Willis v. Westerfield, 839

N.E.2d 1179, 1185 (Ind. 2006) (citing Paint Shuttle, Inc. v. Cont’l Cas. Co., 733 N.E.2d

513, 524 (Ind. Ct. App. 2000), trans. denied).

        Whether a defense is affirmative “depends upon whether it controverts an element

of a plaintiff’s prima facie case or raises matters outside the scope of the prima facie

case.” Id. (citations omitted). An affirmative defense is a defense “upon which the

proponent bears the burden of proof and which, in effect, admits the essential allegations

of the complaint but asserts additional matter barring relief.” Id. In other words, it must

“admit the allegations of the complaint but nevertheless excuse fault.” Id. By asserting

immunity in this case, the anonymous parties admitted that they detained Thomas but

argued that their actions were nevertheless excused because Indiana Code section 12-26-

2-6 grants them immunity. We conclude that immunity is an affirmative defense, and for

this reason, the trial court had jurisdiction to rule on the issue.5 See Griffith, 602 N.E.2d

at 110.6



        5
          A search of Indiana cases reveals that our Courts have repeatedly referred to immunity as an
affirmative defense. See Catt v. Bd. of Comm’rs of Knox Cnty., 779 N.E.2d 1, 2 (Ind. 2002) (“The
County filed its answer, which included the affirmative defense[] of statutory immunity . . . .”); State v.
Rendleman, 603 N.E.2d 1333, 1334 (Ind. 1992) (“As an affirmative defense, the State asserted immunity
from liability by virtue of [the Tort Claims Act].”); City of S. Bend v. Dollahan, 918 N.E.2d 343, 349
                                                    8
        In reaching this conclusion, we reject the Haggertys’ argument that the issue of

immunity was reserved for the medical review panel. This Court has concluded that

some determinations—such as standard-of-care determinations and others that require an

expert opinion—are reserved for medical review panels; thus, trial courts may not rule on

those issues. See Miller v. Martig, 754 N.E.2d 41, 44 (Ind. Ct. App. 2001); Rocca v. S.

Hills Counseling Ctr., Inc., 671 N.E.2d 913, 915 (Ind. Ct. App. 1996) (citing Dixon v.

Siwy, 661 N.E.2d 600 (Ind. Ct. App. 1996)), reh’g denied. But the trial court did not

need an expert opinion to determine whether the anonymous parties could claim

immunity under Section 12-26-2-6; this is a legal determination that the court was

capable of making on its own.

        We conclude that the trial court had jurisdiction to preliminary determine the issue

of immunity.

                                             II. Certification

        The Haggertys contend that the trial court erred by granting AP2 and AP3’s

motion for belated certification. The Haggertys also challenge this Court’s decision to

accept jurisdiction over AP2 and AP3’s interlocutory appeal.

                                              A. Trial Court

        We are not bound by a trial court’s determination on the issue of certification. In

re Buchanan v. Vowell, 926 N.E.2d 515, 518 (Ind. Ct. App. 2010) (citation omitted). We

will reverse the trial court’s decision only for an abuse of discretion, which exists when

(Ind. Ct. App. 2009) (“The school corporation had failed to assert the affirmative defense of governmental
immunity . . . .”), trans. denied.
        6
          We need not address the parties’ arguments regarding the applicability of Indiana Trial Rules
12(B) or 12(C) because we conclude that immunity is an affirmative defense under Trial Rule 8(C).
                                                    9
the trial court’s decision is clearly against the logic and effects of the facts and

circumstances before the court or the reasonable and probable deductions to be drawn

therefrom. Id. (citing Nw. Towing & Recovery v. State, 919 N.E.2d 601 (Ind. Ct. App.

2010)).

          A motion requesting certification of an interlocutory order must be filed in the

trial court within thirty days of the interlocutory order. Appellate Rule 14(B)(1)(a). AP2

and AP3 filed a motion requesting certification 105 days after the interlocutory order was

issued. However, a trial court may permit a belated motion for good cause. Id. The

Haggertys contend that AP2 and AP3 did not show good cause justifying the belated

grant of certification.

       There is a dearth of cases discussing good cause in this context. Buchanan, 926

N.E.2d at 518. Nonetheless, we cannot say that the trial court abused its discretion in this

case. AP2 and AP3 sought belated certification because the Haggertys appealed the trial

court’s grant of summary judgment to AP1. AP1’s summary-judgment motion was based

on its claim of immunity under Section 12-26-2-6. Thus, the issues in the Haggerty-AP1

appeal are the same as those raised in AP2 and AP3’s cross-appeal. Granting AP2 and

AP3’s belated motion for certification gave this Court the option to resolve, in one

appeal, the immunity claims raised by all three anonymous parties and refuted by the

Haggertys. We find no error here.

                                      B. Court of Appeals

       The Haggertys also challenge this Court’s decision to accept jurisdiction over AP2

and AP3’s interlocutory appeal. Essentially, the Haggertys ask this Court to reconsider


                                             10
our motions panel’s decision. Though uncommon, this request is not entirely unheard of.

“[I]n rare instances reconsideration of motions to accept or oppose discretionary

interlocutory appeals may be appropriate, such as where a successive motion

demonstrates good cause why the motions panel’s initial ruling should be reconsidered.”

Bridgestone Ams. Holding, Inc. v. Mayberry, 854 N.E.2d 355, 360 (Ind. Ct. App.

2006), summarily aff'd in relevant part, 878 N.E.2d 189, 191 n.2 (Ind. 2007). Though we

have the inherent authority to reconsider any decision while an appeal remains pending,

we are reluctant to overrule our motions panel. Simon v. Simon, 957 N.E.2d 980, 987

(Ind. Ct. App. 2011). We may do so, however, where a more complete record reveals

clear authority establishing that our motions panel erred. Id. For example, in Simon, we

dismissed a discretionary interlocutory appeal when it became clear after briefing that the

appellant did not have standing to pursue the appeal. Id. at 989-90.

       Here, the Haggertys do not explain how our motions panel clearly erred. They

argue that AP2 and AP3’s interlocutory appeal should not proceed because AP2 and AP3

had a dilatory motive. Appellants’ Br. p. 22. They also argue that the interlocutory

appeal prejudices them and the judicial process. Id. But they do not explain how

allowing the appeal to proceed prejudices them, particularly in light of the fact that AP2

and AP3 raise the same claims the Haggertys had to respond to in their appeal against

AP1. Nor do we see how the appeal prejudices the judicial system; as explained earlier,

allowing AP2 and AP3’s appeal to proceed gives this Court the option to decide, in one

appeal, the immunity claim raised by all three anonymous parties. And the Haggertys




                                            11
offer no proof that the belated motion was motivated by bad faith rather than a simple

attempt to consolidate legal claims arising from Thomas’s detention.

       For these reasons, we decline to overrule our motions panel’s decision to accept

jurisdiction over AP2 and AP3’s interlocutory appeal.

                        III. Motion to Amend Designated Evidence

       AP2 and AP3 contend that the trial court erred when it granted the Haggertys’

motion to amend their designated evidence.

       Indiana Trial Rule 56(C) provides that an adverse party shall have thirty days after

service of a summary-judgment motion to serve a response and any opposing affidavits.

When filing a response, Rule 56(C) requires the adverse party to designate to the court all

parts of pleadings, depositions, answers to interrogatories, admissions, matters of judicial

notice, and any other matters on which it relies for purposes of the motion. “A party

opposing the motion shall also designate to the court each material issue of fact which

that party asserts precludes entry of summary judgment and the evidence relevant

thereto.” Ind. Trial Rule 56(C).

       Rule 56(E) provides that the trial court “may permit affidavits to be supplemented

or opposed by depositions, answers to interrogatories, or further affidavits.” AP2 and

AP3 argue that this Court recently interpreted Rule 56(E) as permitting only affidavits,

not other designated evidence, to be supplemented after the deadline for submission of

designated evidence. See Appellees’/Cross-Appellants’ Br. p. 19 (citing Auto-Owners

Ins. Co., 973 N.E.2d 1179 (Ind. Ct. App. 2012), trans. denied). But we need not reach




                                             12
this issue; for the purposes of our analysis, we will assume that the trial court considered

all the evidence appropriately.

                                            IV. Immunity

       We now turn to the issue of immunity. The Haggertys argue that the trial court

erred by granting AP1’s summary-judgment motion. AP2 and AP3 argue that the trial

court erred when it denied their summary-judgment motion.

       A motion for preliminary determination of law under Indiana Code section 34-18-

11-1, which is unique to the Indiana Malpractice Act, is a procedure that authorizes the

trial court to assert jurisdiction over threshold issues before a medical review panel has

acted. Hodge v. Johnson, 852 N.E.2d 650, 652 (Ind. Ct. App. 2006) (citation omitted),

trans. denied. When evidence accompanies a motion for preliminary determination, the

motion is subject to the same standard of appellate review as a summary-judgment

motion. Id. “Where the evidence shows that there are no genuine issues of material fact

and the moving party is entitled to judgment as a matter of law, summary judgment is

appropriate.” Id. “We construe all facts and reasonable inferences drawn therefrom in a

light most favorable to the non-moving party.” Id. When a pure question of law is

presented, we review the matter de novo. Id. (citation omitted).7

       A person who without malice, bad faith, or negligence participates in proceedings

for the detention or commitment of an individual or assists in the detention, care, and

treatment of an individual alleged or adjudged to have a mental illness is immune from


       7
          The Haggertys note that trial court did not issue findings with its order granting summary-
judgment as to AP1 and denying it as to AP2 and AP3. But “special findings are not required
in summary-judgment proceedings and are not binding on appeal.” Ind. Reg’l Recycling, Inc. v. Belmont
Indus., Inc., 957 N.E.2d 1279, 1282 (Ind. Ct. App. 2011), trans. denied.
                                                 13
any civil or criminal liability that might otherwise be imposed as a result of the person’s

actions. Ind. Code § 12-26-2-6(a). Such immunity does not, however, permit a person to

physically abuse an individual or deprive an individual of a personal or civil right except

in accordance with the commitment procedures. I.C. § 12-26-2-6(b).

       At issue here is subsection (b); the Haggertys argue that the anonymous parties

cannot claim immunity because they deprived Thomas of his personal or civil rights.

Specifically, they claim that his personal or civil rights were violated because he was

“forcibly placed in a vehicle by [AP2] security staff, driven to [AP2], and placed in a

small bathroom for approximately four (4) hours before finally being admitted into

[AP2].” Appellants’ Br. p. 13. They also argue that Thomas’s rights were violated

because [AP2] allowed Thomas to be detained even though no one other than the doctor

who initially evaluated Thomas found him to be a suicide risk.         Id. Although the

Haggertys assert these claims generally against all three anonymous parties, it is helpful

to address AP1 separately from AP2 and AP3.

                                 A. AP1’s Immunity Claim

       The Haggertys argue that Thomas’s personal or civil rights were violated when he

was detained and transported to AP2 and during his detention at AP2. Critically, none of

this involved AP1. AP1’s only involvement in Thomas’s detention was the phone call it

made to AP2 security officers to alert them that he had left the facility against medical

advice and was threatening to walk to Bloomington. Even if this can be considered

participation in Thomas’s detention, the Haggertys do not mention the phone call when




                                            14
arguing that Thomas’s personal or civil rights were violated, much less argue

persuasively that it violated those rights.

       As the party moving for summary judgment, AP1 bears the burden of establishing

that no genuine issue of material fact exists. Cole v. Gohmann, 727 N.E.2d 1111, 1113

(Ind. Ct. App. 2000). “Once the moving party has met this burden with a prima facie

showing, the burden shifts to the nonmoving party to establish that a genuine issue does

in fact exist.” Id. (citation omitted). AP1 made a prima facie showing that no genuine

issue of material fact exists as to its immunity; however, the Haggertys have not

established the contrary. We conclude that the trial court properly granted summary

judgment to AP1.

                              B. AP2 and AP3’s Immunity Claim

       We first address the Haggertys’ claim that Thomas’s personal or civil rights were

violated when he was detained by AP2’s security officers and transported to AP2.

Indiana Code section 12-26-4-1 permits a law-enforcement officer, “having reasonable

grounds to believe that an individual has a mental illness, is either dangerous or gravely

disabled, and is in immediate need of hospitalization and treatment,” to “apprehend and

transport the individual to the nearest appropriate facility.”

       Here, AP2’s security officers were alerted that Thomas had left AP1 against

medical advice. They found Thomas walking along a road, threatening to walk from

Indianapolis to Bloomington on a winter night in below-freezing temperatures. Thomas’s

wife, Cathy, told the officers that Thomas had a history of alcohol abuse and was

supposed to be receiving in-patient treatment for his alcoholism at AP1. Thomas refused


                                              15
to return to the facility and insisted he would walk home. Based upon this, the security

officers apprehended him and transported him to AP2. Although the Haggertys argue

that “he was illegally restrained before he was detained [at AP2],” Appellants’ Br. p. 20-

21, Section 12-26-4-1 permits law-enforcement officers to do exactly what AP2’s

security officers did here.8

       Next, the Haggertys claim that Thomas’s personal or civil rights were violated

when he was placed in a small bathroom for approximately four hours before being

admitted to AP2. The parties do not explain the circumstances surrounding Thomas’s

placement in a bathroom, other than noting that he left the bathroom at one point to talk

to Cathy. Assuming that this is true, as we must, the evidence shows that Thomas was

detained because he posed a threat to himself, and he was transported to the nearest

appropriate facility as required by Section 12-26-4-1. There is no dispute that AP2 is an

appropriate facility under the statute.

       Finally, the Haggertys argue that Thomas’s personal or civil rights were violated

when he was detained at AP2 because no one other than the doctor who initially

evaluated Thomas found him to be a suicide risk. Id. at 13. This argument fails for two

reasons: first, the record shows that at least one other medical professional found Thomas

to be a moderate suicide risk. Second, and more importantly, Indiana Code section 12-

26-5-1 allowed AP2 to detain Thomas regardless of his suicide risk.

       Section 12-26-5-1 provides that an individual may be detained in an appropriate

facility for not more than seventy-two hours, excluding Saturdays, Sundays, and legal


       8
          Although the Haggertys repeatedly note that force was used to restrain Thomas and take him
into custody, they do not argue that the force used was unreasonable.
                                                16
holidays, if a written application for detention is filed with the facility. The application

must contain a statement of the applicant’s belief that the individual is “mentally ill and

either dangerous or gravely disabled” and “in need of immediate restraint,” as well as a

statement by at least one physician that, based on an examination or information given

the physician, the individual may be mentally ill and either dangerous or gravely

disabled. Ind. Code § 12-26-5-1(b). The section does not require that the individual be

suicidal.

       In the application for emergency detention, the doctor examining Thomas noted

that Thomas had a psychiatric disorder, was an alcoholic, and posed a danger to himself

because he was threatening to walk home to Bloomington. The doctor also indicated his

belief that if Thomas was not restrained, he would kill himself. Appellants’ Confidential

App. p. 211-12.     According to the plain language of Section 12-26-5-1, this was

sufficient. And the Haggertys do not argue that Thomas was not mentally ill and either

dangerous or gravely disabled and in need of immediate restraint; they merely debate his

suicide risk. We conclude that the Haggertys have not shown that Thomas was detained

improperly or in a way that violated his personal or civil rights.

       As the parties moving for summary judgment, AP2 and AP3 have the burden of

establishing that no genuine issue of material facts exists. Cole, 727 N.E.2d at 1113.

“Once the moving party has met this burden with a prima facie showing, the burden shifts

to the nonmoving party to establish that a genuine issue does in fact exist.” Id. (citation

omitted). AP2 and AP3 made a prima facie showing that no genuine issue of material

fact exists as to their immunity; the Haggertys failed to establish the contrary. We


                                             17
therefore conclude that the trial court should have granted AP2 and AP3’s summary-

judgment motion.

       Because the anonymous parties met their burden of establishing that there are no

genuine issues of material fact as to their immunity in this case, we affirm the trial court’s

grant of summary judgment to AP1. We reverse the denial of AP2 and AP3’s summary-

judgment motion and we remand with instructions for the trial court to enter summary

judgment for AP2 and AP3.

       Affirmed in part and reversed in part.

FRIEDLANDER, J., concurs.

BAKER, J., concurs in part and dissents in part with separate opinion.




                                             18
                               IN THE
                    COURT OF APPEALS OF INDIANA

THOMAS HAGGERTY AND                              )
CATHY HAGGERTY,                                  )
                                                 )
       Appellants/Cross-Appellees,               )
                                                 )
              vs.                                )      No. 53A01-1210-CT-472
                                                 )
ANONYMOUS PARTY 1,                               )
                                                 )
       Appellee,                                 )
                                                 )
ANONYMOUS PARTY 2, AND                           )
ANONYMOUS PARTY 3,                               )
                                                 )
       Appellee/Cross-Appellants                 )



BAKER, Judge, concurring in part and dissenting in part.

       While I concur with the majority that the trial court properly granted summary

judgment as to AP1, I part ways with the majority’s conclusion that AP2 and AP3 met

their burden of establishing that there were no genuine issues of material fact with respect

to immunity. As stated by the majority, immunity does not permit a person to physically

abuse a person or deprive that person of a civil right except in accordance with

commitment procedures. Ind. Code § 12-26-2-6(b).

       Here, the facts as alleged by the Haggertys place Thomas in a small bathroom for

approximately four hours before being admitted to AP2. The majority concedes that “the

parties do not explain the circumstances surrounding Thomas’s placement in a bathroom,
                                            19
other than noting that he left at one point to talk to Cathy.” Slip op. at 16. In my view,

this creates a genuine issue of material fact sufficient to preclude summary judgment and,

consequently, immunity as to AP2 and AP3. Indeed, this incident is precisely the type of

issue that the medical review panel should assess to determine whether the actions of

AP2 were appropriate. Accordingly, I would have affirmed the trial court’s denial of

summary judgment.




                                           20